Exhibit 10.4
 
AGREEMENT IN CONNECTION WITH CONTINUATION OF CERTAIN EQUITY AWARDS
 
 
October 5, 2012
 


THIS AGREEMENT IN CONNECTION WITH CONTINUATION OF CERTAIN EQUITY AWARDS (this
"Agreement") is entered into effective as of October 5, 2012 by and between
Daniel C. Staton (“Staton”) and FriendFinder Networks Inc., a Nevada corporation
(the “Company,” and, collectively with Staton, the “Parties”).
 
WITNESSETH:
 
WHEREAS, the Parties have entered into that certain Amended and Restated
Employment Agreement, dated April 24, 2012 (the "Employment Agreement"); and
 
WHEREAS, Staton's employment under the Employment Agreement has terminated as of
October 5, 2012; and
 
WHEREAS, effective October 5, 2012 Staton and the Company have entered into the
consulting agreement (the "Consulting Agreement"); and
 
WHEREAS, Staton has been granted equity awards pursuant to: (i) STOCK OPTION
AGREEMENT, dated as of April 24, 2012, between Staton and the Company, (ii)
RESTRICTED STOCK GRANT AGREEMENT, dated as of May 16, 2012, by and between
Staton and the Company; (iii) STOCK OPTION AGREEMENT, dated as of July 7, 2008,
by and between Staton and the Company; and (iv) any and all other additional
award agreements between Staton and the Company (collectively, the "Award
Agreements").
 
NOW THEREFORE, in consideration of Staton's entering into the Consulting
Agreement and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Award Agreements are hereby amended to provide that
references to termination of employment or other similar terms in the Award
Agreements shall refer to termination of Staton's services under the Consulting
Agreement.  For avoidance of doubt, termination of Staton's employment on
October 5, 2012 shall not be deemed to be a "termination" for purposes of any
Award Agreement.
 


[SIGNATURES ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first above written.
 
 

   
FRIENDFINDER NETWORKS INC.


By:      /s/ Anthony Previte                  
Name: Anthony Previte
Title:   Chief Executive Officer and President
 


DANIEL C. STATON



/s/ Daniel C. Staton                               

 


                                                 



